DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 18-20, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 9,417,181 B2; pub. Aug. 16, 2016).
Regarding claim 1, King et al. disclose in a first embodiment: a terahertz wave source (col.6 L29-31) comprising a linear array of emitters (col.3 L66-67, col.4 L1-2), each of the emitters being aligned to independently emit a radiation pattern at a specified terahertz wave frequency across an imaging region; a terahertz wave detector comprising a linear array of detectors (col.4 L3-6), each of the detectors (fig.2 item 240) being aligned with a respective emitter (fig.2 item 220) of the terahertz wave source so as to individually receive the emitted radiation pattern of the respective emitter; wherein the terahertz wave source and terahertz wave detector are disposed adjacent the scanning region (fig.2 item 230) so as to allow for passage of a conveyance for moving the sample material through the imaging region. In the first embodiment, King et al. are silent about: one or more of the emitted radiation patterns are transmitted through or reflected from the sample material for reception by a respective detector in the terahertz wave detector.
In a further embodiment, King et al. disclose: one or more of the emitted radiation patterns are transmitted through or reflected from the sample material for reception by a respective detector in the terahertz wave detector (col.3 L1-2) motivated by the benefits for faster and non-invasive testing (King et al. col.2 L51-52).
In light of the benefits for faster and non-invasive testing as taught by King et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of King et al.
Regarding claim 2, King et al. disclose: the linear array of emitters is arranged in a line that is perpendicular to a direction of motion of the sample material (fig.2).
Regarding claim 3, King et al. disclose: a computer processor; and instructions executable on the computer processor; wherein when executed said instructions determine one or more of an amount or distribution of a specified chemical or material of the sample material based on receipt of terahertz wave power received by said terahertz wave detector (col.8 L4-18).
Regarding claim 6, King et al. disclose: the specified terahertz wave frequency ranges from 30GHz to 1OTHz (col.6 L35-40).
Regarding claim 7, King et al. disclose: the specified terahertz wave frequency ranges from 100GHz to 3THz (col.6 L35-40).
Regarding claim 8, King et al. disclose: the specified terahertz wave frequency ranges from 300GHz to 1THz (col.6 L35-40).
Regarding claim 9, King et al. disclose: a lens or dish proximal (fig.2 item 230) to each emitter (fig.2 item 220) of the linear array of emitters for directing the emitted radiation pattern into the imaging region (fig.2 item 240) and sample material.
Regarding claim 10, King et al. disclose: a lens or dish proximal to each detector of said linear array of detectors for receiving the emitted radiation pattern after being transmitted through or reflected from the sample material (claim rejected on the same basis as claim 9).
Regarding claim 18, King et al. disclose: disposing a terahertz wave source and terahertz wave detector disposed adjacent a scanning region; the terahertz wave source comprising a linear array of emitters, each of the emitters being aligned to independently emit a radiation pattern at a specified terahertz wave frequency across the imaging region; the terahertz wave detector comprising a linear array of detectors, each of the detectors being aligned with a respective emitter of the terahertz wave source so as to individually receive the emitted radiation pattern of the respective emitter; moving a sample material through the imaging region; emitting the radiation patterns from the emitters such that they are transmitted through or reflected from the sample material for reception by a respective detector in (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 19, King et al. disclose: the linear array of emitters (fig.2 item 220) is arranged in a line that is perpendicular to a direction of motion of the sample material (fig.2 item 230).
Regarding claim 20, King et al. disclose: determining one or more of an amount or distribution of a specified chemical or material of the sample material based on receipt of terahertz wave power received by said terahertz wave detector (col.3 L1-2).
Regarding claim 23, King et al. disclose: the specified terahertz wave frequency ranges from 30GHz to 1OTHz (col.6 L35-40).
Regarding claim 24, King et al. disclose: the specified terahertz wave frequency ranges from 100GHz to 3THz (col.6 L35-40).
Regarding claim 25, King et al. disclose: the specified terahertz wave frequency ranges from 300GHz to 1THz (col.6 L35-40).
Regarding claim 26, King et al. disclose: a lens or dish (fig.2 item 230) proximal to each emitter (fig.2 item 220) of the linear array of emitters for directing the emitted radiation pattern into the imaging region and sample material (fig.2 item 230).
Regarding claim 27, King et al. disclose: a lens or dish proximal to each detector of said linear array of detectors for receiving the emitted radiation pattern after being transmitted through or reflected from the sample material (col.3 L1-2).

Claims 4, 16-17, 21, 32 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 9,417,181 B2; pub. Aug. 16, 2016) in view of Federici (US 2012/0037804 A1; pub. Feb. 16, 2012).
Regarding claim 4, King et al. don’t explicitly disclose: executed said instructions further perform steps comprising: generating an image of the sample material; wherein said image comprises data with respect to the composition and location of the specified chemical or material.
In a similar field of endeavor, Federici discloses: executed said instructions further perform steps comprising: generating an image of the sample material; wherein said image comprises data with respect to the composition and location of the specified chemical or material (para. [0052] teaches THz light on sample 40, para. [0063], [0086] teach THz transmission images of cork sample to show internal structure/concentration and location of liquid absorption) motivated by the benefits for chemical compositions determination (Federici para. [0008]).
In light of the benefits for chemical compositions determination as taught by Federici, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the apparatus of King et al. with the teachings of Federici.
Regarding claim 16, King et al. disclose: executed said instructions further perform steps comprising: comparing one or more tolerance parameters to the acquired image or data relating to amount or distribution of material (col.7 L5-21 refractive index of the ribbon at the point measured can be obtained by the time-of-flight of the emitted THz pulse in air as compared to the time-of-flight through the ribbon material, the ratio of the duration can be used to determine the refractive index  which depends on the density of the ribbon material); and generating error data relating to the sample material (col.8 L18-34, graphical plot that can be used to determine accuracy: error).
Regarding claim 17, King et al. disclose: rejecting the sample material based on the error data; adjusting feeding of specified chemical or material within the sample material based on the error data; and adjusting a material process comprising one or more of mixing, shaping, forming, sealing and packaging the sample material based on the error data (col.7 L65-col.8 L3 using calibration equation (error determination) to calculate density).
Regarding claim 21, King et al. don’t explicitly disclose: generating an image of the sample material; wherein said image comprises data with respect to the composition and location of the specified chemical or material.
In a similar field of endeavor, Federici discloses: generating an image of the sample material; wherein said image comprises data with respect to the composition and location of the specified chemical (para. [0052] teaches THz light on sample 40, para. [0063], [0086] teach THz transmission images of cork sample to show internal structure/concentration and location of liquid absorption) motivated by the benefits for chemical compositions determination (Federici para. [0008]).
In light of the benefits for chemical compositions determination as taught by Federici, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the method of King et al. with the teachings of Federici.
Regarding claim 32, King et al. disclose: comparing one or more tolerance parameters to the acquired image or data relating to amount or distribution of material (col.7 L5-21 refractive index of the ribbon at the point measured can be obtained by the time-of-flight of the emitted THz pulse in air as compared to the time-of-flight through the ribbon material, the ratio of the duration can be used to determine the refractive index  which depends on the density of the ribbon material); and generating error data relating to the sample material (col.7 L65-col.8 L3 using calibration equation (error determination) to calculate density).

Claims 4, 14, 22 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 9,417,181 B2; pub. Aug. 16, 2016) in view of Delzer et al. (US 6,703,846 B2; pub. Mar. 9, 2004).
Regarding claim 5, King et al. don’t explicitly disclose: the sample material comprises a disposable hygiene product comprising a superabsorbent polymer (SAP), wherein when executed said instructions are further configured to: determine one or more of the amount or distribution of superabsorbent (SAP) material retained within the disposable hygiene product based on absorption of a portion of the emitted radiation from the emitters and corresponding receipt of terahertz wave power received by said terahertz wave detector.
In a similar field of endeavor, Delzer et al. discloses: the sample material comprises a disposable hygiene product (col.3 L34-45) comprising a superabsorbent polymer (SAP) (col.4 L23-34), wherein when executed said instructions are further configured to: determine one or more of the amount or distribution of superabsorbent (SAP) material retained within the disposable hygiene product based (col.11 L55-60) motivated by the benefits for evaluating SAP concentration (Delzer et al. col.2 L45-47).
In light of the benefits for evaluating SAP concentration as taught by Delzer et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the appartus of King et al. with the teachings of Delzer et al.
Regarding claim 14, Delzer et al. discloses: said SAP is distributed within a fluff material, with the combination retained within the disposable hygiene product (claim rejected on the same basis as claim 5).
Regarding claim 22, the sample material comprises a disposable hygiene product comprising a superabsorbent polymer (SAP), wherein the method further comprises: determining one or more of the amount or distribution of superabsorbent (SAP) material retained within the disposable hygiene product based on absorption of a portion of the emitted radiation from the emitters and corresponding receipt of terahertz wave power received by said terahertz wave detector (claim rejected on the same basis as claim 5).

Claims 11, 28 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 9,417,181 B2; pub. Aug. 16, 2016) in view of Jiang et al. (US 2002/0153874 A1; pub. Oct. 24, 2002).
Regarding claim 11, King et al. don’t explicitly disclose: an individual optical element disposed in between one or more of the individual emitter lens and detector lens and the imaging region to collimate or focus the emitted or received radiation pattern.
In a similar field of endeavor, Jiang et al. discloses: an individual optical element (fig.1 item 36, para. [0053]) disposed in between one or more of the individual emitter lens (fig.1 item 28, para. [0051]) and detector lens and the imaging region to collimate or focus the emitted or received radiation pattern motivated by the benefits for improved spatial resolution (Jiang et al.
In light of the benefits for improved spatial resolution as taught by Jiang et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the apparatus of King et al. with the teachings of Jiang et al.
Regarding claim 28, King et al. don’t explicitly disclose: an individual optical element disposed in between one or more of the individual emitter lens and detector lens and the imaging region to collimate or focus the emitted or received radiation pattern.
In a similar field of endeavor, Jiang et al. discloses: an individual optical element disposed (fig.1 item 36, para. [0053]) in between one or more of the individual emitter lens (fig.1 item 28, para. [0051]) and detector lens and the imaging region to collimate or focus the emitted or received radiation pattern motivated by the benefits for improved spatial resolution (Jiang et al. para. [0013]).
In light of the benefits for improved spatial resolution as taught by Jiang et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the method of King et al. with the teachings of Jiang et al.

Claims 12-13, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 9,417,181 B2; pub. Aug. 16, 2016) in view of Rodgers et al. (US 2016/0258593 A1; pub. Sep.8, 2016).
Regarding claim 12, King et al. don’t explicitly disclose: a curvilinear lens spanning across one or more of the array of transmitters and array of detectors, the curvilinear lens having a curvilinear sectional profile in a plane aligned in a direction of the emitted radiation pattern and perpendicular to the linear orientation of the array of transmitters and array of detectors.
In a similar field of endeavor, Rodgers et al. discloses: a curvilinear lens spanning across (abstract fig.1 item 106, para. [0106]) one or more of the array of transmitters (fig, 1 item 104) and array of detectors (para. [0206] L7), the curvilinear lens having a curvilinear sectional profile in a plane aligned in a direction of the emitted radiation pattern and perpendicular to the linear orientation of the array of transmitters and array of detectors (para. [0235]-[0240] teach lens 106 & 306, lenses having a curvilinear sectional profile in a plane aligned in a direction of the emitted  radiation) motivated by the benefits to focus light to a desired area (Rodgers et al. para.[0235]-[0240]).
In light of the benefits for focusing light to a desired area as taught by Rodgers et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the apparatus of King et al. with the teachings of Rodgers et al.
Regarding claim 13, King et al. don’t explicitly disclose: a pair of concave and convex lenses spanning across one or more of the array of transmitters and array of detectors.
In a similar field of endeavor, Rodgers et al. discloses: a pair of concave and convex lenses spanning across one or more of the array of transmitters and array of detectors (para. [0235]-[0240] teach lens 106 & 306, lenses having a curvilinear sectional profile in a plane aligned in a direction of the emitted  radiation, para. [0009] teaches lenses with convex and concave regions) motivated by the benefits to focus light to a desired area (Rodgers et al. para. [0235]-[0240]).
In light of the benefits for focusing light to a desired area as taught by Rodgers et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the apparatus of King et al. with the teachings of Rodgers et al.
Regarding claim 29,: a curvilinear lens spanning across one or more of the array of transmitters and array of detectors, the curvilinear lens having a curvilinear sectional profile in a plane aligned in a direction of the emitted radiation pattern and perpendicular to the linear orientation of the array of transmitters and array of detectors (the claim is rejected on the basis as claim 12).
Regarding claim 30,: a pair of concave and convex lenses spanning across one or more of the array of transmitters and array of detectors (the claim is rejected on the basis as claim 13).

Claims 15, 31 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 9,417,181 B2; pub. Aug. 16, 2016) in view of Delzer et al. (US 6,703,846 B2; pub. Mar. 9, 2004) and further in view of Delzer et al. (1) (US 2003/0132762 A1; pub. Jul. 7, 2003)
Regarding claim 15, the combined references don’t explicitly disclose: an optical illumination source and corresponding optical detector configured for estimating density of the fluff material in response to determining an amount of optical illumination passing through the disposable hygiene product.
In a similar field of endeavor, Delzer et al. (1) disclose: an optical illumination source and corresponding optical detector configured for estimating density of the fluff material in response to determining an amount of optical illumination passing through the disposable hygiene product (para. [0051] using THz radiation, para. [0066]) motivated by the benefits for a controlled superabsorbent material deposition (Delzer et al. (1) para. [0008]).
In light of the benefits for a controlled superabsorbent material deposition as taught by Delzer et al. (1), it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the apparatus of King et al. and Delzer et al. using the teachings of Delzer et al. (1).
Regarding claim 31, said SAP is distributed within a fluff material, with the combination retained within the disposable hygiene product, the method further comprising: directing light from an optical illumination source and corresponding optical detector; and estimating density of the fluff material in response to determining an amount of optical illumination passing through the disposable hygiene product (the claim is rejected on the basis as claim 15).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 9,417,181 B2; pub. Aug. 16, 2016) in view of Federici (US 2012/0037804 A1; pub. Feb. 16, 2012) and further in view of Delzer et al. (US 6,703,846 B2; pub. Mar. 9, 2004).
Regarding claim 33, King et al. disclose: adjusting feeding of specified chemical or material within the sample material based on the error data col.7 L65-col.8 L3 using calibration equation (error determination) to calculate density, which comprises the refractive and the results are recorded and displayed to a user and/or fed back to the control system to adjust roller compaction (shaping) conditions); and adjusting a material process comprising one or more of mixing, shaping, forming, sealing and packaging the sample material based on the error data (col.7 L65-col.8 L3 using calibration equation (error determination)). The combined references are silent about: rejecting the sample material based on the error data.
In a similar field of endeavor, Delzer et al. disclose: rejecting the sample material based on the error data (col.10 L59-col.11 L10) motivated by the benefits for quality control (Delzer et al. col.2 L30-40).
In light of the benefits for quality control as taught by Delzer et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the method of King et al. and Federici using the teachings of Delzer et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884